Case 2:20-cv-10468-DML-CI ECF No. 117, PageID.1569 Filed 08/31/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JEREMY SCHUH,

                       Plaintiff,                            Case Number 20-10468
v.                                                           Honorable David M. Lawson
                                                             Magistrate Judge Curtis Ivy, Jr.
JERRY CLAYTON, MARK PTASZEK,
MICHELLE BILLARD, ERIC KUNATH,
MICHELLE BROWN, DAVID CLIFTON,
RICHARD WILLIAMS, III, ERIC FLINT,
TYESHONDA BURRIS, JOSEPH FENDT,
ERIN CLARK, C’NA JUSTICE, CARRIE A.
ENGLE, DAMIEN VANDIVIA, JOHN
MORARIO, ERIC KOHLENBERG,
CHRISTOPHER DEA, PHUONG LE,
FREDERICO GARCIA, RANDY CASEY,
NANETTE WORLEY, and DARYL PARKER,

                  Defendants.
________________________________________/

          ORDER ADOPTING REPORT AND RECOMMENDATION AND
        DENYING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

       Presently before the Court is the report issued on July 29, 2021 by Magistrate Judge Curtis

Ivy, Jr. pursuant to 28 U.S.C. § 636(b), recommending that the Court deny the plaintiff’s motion

for a preliminary injunction. The deadline for filing objections to the report has passed, and no

objections have been filed. The parties’ failure to file objections to the report and recommendation

waives any further right to appeal. Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370,

1373 (6th Cir. 1987). Likewise, the failure to object to the magistrate judge’s report releases the

Court from its duty to independently review the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985).

However, the Court agrees with the findings and conclusions of the magistrate judge.

       Accordingly, it is ORDERED that the report and recommendation (ECF No. 107) is

ADOPTED, and the plaintiff’s motion for a preliminary injunction (ECF No. 62) is DENIED.
Case 2:20-cv-10468-DML-CI ECF No. 117, PageID.1570 Filed 08/31/21 Page 2 of 2




The referral to the assigned magistrate judge is continued under the previously issued order of

reference for all pretrial proceedings.

                                                          s/David M. Lawson
                                                          DAVID M. LAWSON
                                                          United States District Judge

Dated: August 31, 2021




                                             -2-
